Order entered April 9, 2020




                                       In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                               No. 05-19-01555-CV

          CELERINA RAMIREZ AND RUBEN DELUIS, Appellants

                                         V.

     MARIO SCCAFFETTI AND RUBY LEE SCCAFFETTI, Appellees

                On Appeal from the 192nd Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DC-17-14315

                                      ORDER

      As directed to do so, appellants have provided written verification they have

paid for the reporter’s record. Accordingly, we ORDER Tenesa Shaw, Official

Court Reporter for the 192nd Judicial District Court, to file the record no later than

May 11, 2020.

      We DIRECT the Clerk of the Court to send a copy of this order to Ms.

Shaw and the parties.

                                              /s/   KEN MOLBERG
                                                    JUSTICE